          Case 3:20-cv-05791-VC Document 27 Filed 10/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  MICHAEL PAK,                                     Case No. 20-cv-05791-VC
                Plaintiff,
                                                   ORDER CONDENSING HEARINGS
          v.                                       ON PENDING MOTIONS
  EOCELL, INC., et al.,
                Defendants.

       The motion to compel arbitration, the motion to remand, and the motion to strike will all

be heard together during one hearing on Thursday October 22, 2020 at 10 a.m. via zoom. The

hearings currently scheduled for October 15 and October 29 are vacated. The briefing schedules

for the pending motions remain the same.

       IT IS SO ORDERED.

Dated: October 5, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
